DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 10/03/2022, with respect to the rejection(s) of claims 1-20 has been fully considered and the results are as followings:
On page 10 of Applicant’s remarks, Applicant argues that the claimed invention is classified in G06Q10/08355 for routing methods, and Jung is classified in G08B13/00 for burglar. Therefore, Jung is unrelated to the claimed invention. 
Examiner respectfully disagrees with Applicant because Jung discloses a related method to the claimed invention  for collecting data from sensors associated with a tracking device corresponding to movements along a route of the tracking device (Jung: [0029]-[0033], [0038]-[0041], and FIG. 2: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered. For example, the device 41 by default may have been providing IP address information, and there may be no further authorization to utilize other tools, so the rule is left unaltered…Once authorization has been obtained, the coordinator sets it 54 in the database 65 of the monitoring centre 70 so that on the next call 45 by device 41 the instruction can be given 46 to the device 41 to invoke a more sophisticated recovery tool. If 77 the required authorization level has already been obtained, steps 78, 53 and 54 are not needed. Note, however, that these steps may later be needed if the device is moved to another jurisdiction), and both of claimed invention and Jung are classified in G06F2221/2111 to disclose subject matter related to the location information of the tracking device. Therefore, Jung is related to the same subject matter of the claimed invention.
Claim Invention:
G06Q10/08355: {Routing methods}
G06F21/10: Protecting distributed programs or content, e.g. vending or licensing of copyrighted material
 G06F21/6245: {Protecting personal data, e.g. for financial or medical purposes}
H04L63/08: {for supporting authentication of entities communicating through a packet data network (cryptographic mechanisms or cryptographic arrangements for entity authentication H04L9/32)}
H04W12/06: Authentication
H04W64/00: Locating users or terminals for network management purposes, e.g. mobility management {or network equipment}
G06F2221/2111: Location-sensitive, e.g. geographical location, GPS

Jung et al. – US 2010/0194567 A1
G08B13/00: Burglar, theft or intruder alarms
G08B21/22: responsive to presence or absence of persons 
G06F21/88: Detecting or preventing theft or loss
G08B21/0272: …{System arrangements wherein the object is to detect exact location of child or item using triangulation other than GPS}
G06F2221/2111: Location-sensitive, e.g. geographical location, GPS

On pages 10-11 of Applicant’s remarks, Applicant argues that nothing in Jung teaches or suggests the surveillance rules or recovery tools relate to “routes” or “deliver[ies],” let alone “determining a plurality of possible delivery routes for the package” as recited in claim 1. Indeed, Jung is completely silent on any disclosure of “routes” or “delivery.” The determined types of recovery tools in Jung are not “routes for delivery of a package,” and the Office has failed to provide any reasoning to the contrary. Jung thus fails to teach or suggest “determining a plurality of possible delivery routes for the package,” as recited in claim 1.
Examiner respectfully disagrees with Applicant because as discussed in the Non-Final rejection mailed on 07/01/2022, the rejection relied upon Jung to disclose a method/system for collecting data from sensors associated with a tracking device corresponding to movements along a route of the tracking device (Jung: [0029]-[0033], [0038]-[0041], and FIG. 2: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered. For example, the device 41 by default may have been providing IP address information, and there may be no further authorization to utilize other tools, so the rule is left unaltered…Once authorization has been obtained, the coordinator sets it 54 in the database 65 of the monitoring centre 70 so that on the next call 45 by device 41 the instruction can be given 46 to the device 41 to invoke a more sophisticated recovery tool. If 77 the required authorization level has already been obtained, steps 78, 53 and 54 are not needed. Note, however, that these steps may later be needed if the device is moved to another jurisdiction), wherein the tracking device enables one or more sensors corresponding to one or more requirements for collecting data at each location from a plurality of locations (Jung: [0029]-[0031], [0039], [0044]-[0048], Table 1 and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly)). Therefore, each location from a plurality of locations along the route corresponding to the movements of the tracking device reads on the possible delivery routes for the package/electronic device (Jung: [0007]-[0008], [0013], [0028]-[0029], [0039]-[0044], and FIG. 1-2: the period of limitations for claiming back stolen goods may start running from the moment of the theft in one country, from the moment the owner became aware of the theft in another country, or from the moment the location of the goods becomes known. Moving the goods from one country to another to clear the title, and then back to the original country may cause further complications).
Further, Forster discloses the movements of the tracking device corresponding to a  selected delivery route of a package comprising the tracking device rule (Forster: [0008], [0055], [0088], and [0128] and the location-based restrictions as proximity of a transportation vessel: Abstract, [0008]-[0009], [0051]-[0053], and FIG. 3) and the method steps of determining one or more location-based restrictions associated with the selected delivery route (Forster: [0008], [0055], [0088], and [0128] and the location-based restrictions as proximity of a transportation vessel: Abstract, [0008]-[0009], [0051]-[0053], and FIG. 3).
Thus, the combination of Jung and Forster reads on the limitations of “a plurality of possible delivery routes for the package, wherein each possible delivery route is from the specific source to the specific destination.”
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung et al. (Jung – US 2010/0194567 A1) in view of Forster et al. (Forster – US 2002/0017989 A1).

As to claim 1, Jung discloses an information gathering method performed by one or more processors at an information distributor, the method comprising: 
identifying a routing rule associated with a package (Jung: Abstract, [0015], [0029]-[0031] rules for logging information based on location of the tracking device, Table 1: surveillance methods, and FIG. 1: A system and method for controlling the surveillance conducted by lost or stolen electronic devices dependent upon the location of such electronic devices is provided. A data repository contains data that specifies, for each of a plurality of geographic regions (e.g. legal jurisdictions), a set of surveillance methods that are permissible in the respective region; thus, it is reasonable to interpret that there are a possible routes for a package based on the current location provided of the electronic device and a plurality of geographic regions) for delivery from a specific source to a specific destination (Jung: [0007]-[0008], [0013], [0028]-[0029], [0039]-[0044], and FIG. 1-2: the period of limitations for claiming back stolen goods may start running from the moment of the theft in one country, from the moment the owner became aware of the theft in another country, or from the moment the location of the goods becomes known. Moving the goods from one country to another to clear the title, and then back to the original country may cause further complications), the routing rule reflecting at least one of a data collection or transportation requirement associated with the package (Jung: Abstract, [0013], [0015], [0029]-[0031]: and FIG. 1 the current location of the tracking device: At least some of the geographic regions have different respective sets of permissible surveillance methods than others); 
determining a plurality of possible delivery routes for the package (Jung: [0029]-[0031], [0039], [0044]-[0048], Table 1 and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly)), wherein each possible delivery route is from the specific source to the specific destination (Jung: [0007]-[0008], [0013], [0029]-[0033], [0038]-[0044], and FIG. 1-2: The system determines the country in which the laptop is currently located and accesses stored data that includes an identification of permissible surveillance tools for each country. For example, the surveillance tools might perform the following tasks (or a subset thereof), which may be selected based on the identified location: [0030] IP address logging; GPS location logging; Keystroke logging; Image recording; Video recording; Screen capture; Message display);
selecting a preferred delivery route from the plurality of possible delivery routes based on the routing rule (Jung: [0029]-[0033], [0038]-[0041], and FIG. 2: The system determines the country in which the laptop is currently located and accesses stored data that includes an identification of permissible surveillance tools for each country. For example, the surveillance tools might perform the following tasks (or a subset thereof), which may be selected based on the identified location: [0030] IP address logging; GPS location logging; Keystroke logging; Image recording; Video recording; Screen capture; Message display) and an amount of sensor-collectable data expected to be collected along each of the plurality of possible delivery routes (Jung: [0029]-[0033], [0038]-[0041], and FIG. 2: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered. For example, the device 41 by default may have been providing IP address information, and there may be no further authorization to utilize other tools, so the rule is left unaltered…Once authorization has been obtained, the coordinator sets it 54 in the database 65 of the monitoring centre 70 so that on the next call 45 by device 41 the instruction can be given 46 to the device 41 to invoke a more sophisticated recovery tool. If 77 the required authorization level has already been obtained, steps 78, 53 and 54 are not needed. Note, however, that these steps may later be needed if the device is moved to another jurisdiction); 
providing the one or more location-based restrictions (Jung: [0029]-[0031], [0039], and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly) to a sensor ([0030]: IP address logging; GPS location logging; Keystroke logging; Image recording; Video recording; Screen capture; Message display) to a sensor located within or in proximity to the package (Jung: [0029]-[0031]: Each surveillance tool or group of surveillance tools may require a different level of permission to invoke, so the database includes this information, and it also includes information as to the authorization level actually obtained. For example, an owner may give authorization for the IP address of his computer to be logged, but a warrant may need to be obtained for camera images to be logged); 
receiving sensor data from the sensor (Jung: [0013], [0044]-[0048], and FIG. 1-2); and 
restricting access (Jung: [0030]) to the sensor data associated with the sensor violating the one or more location-based restrictions (Jung: [0013], [0044]-[0048], and FIG. 1-2: when the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images; thus, it is reasonable to interpret without the court order the rule of collecting sensing information of keystrokes, screenshots, and camera images takes precedence compared to the rule of collecting sensing information of IP address and GPS). 

While Jung discloses a method/system for collecting data from sensors associated with a tracking device corresponding to movements along a route of the tracking device (Jung: [0029]-[0033], [0038]-[0041], and FIG. 2: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered. For example, the device 41 by default may have been providing IP address information, and there may be no further authorization to utilize other tools, so the rule is left unaltered…Once authorization has been obtained, the coordinator sets it 54 in the database 65 of the monitoring centre 70 so that on the next call 45 by device 41 the instruction can be given 46 to the device 41 to invoke a more sophisticated recovery tool. If 77 the required authorization level has already been obtained, steps 78, 53 and 54 are not needed. Note, however, that these steps may later be needed if the device is moved to another jurisdiction), Jung does not explicitly the limitations of the movements of the tracking device corresponding to a delivery route of a package comprising the tracking device and the method steps of determining one or more location-based restrictions associated with the selected delivery route.

However, it has been known in the art of controlling operations of sensor to implement the movements of the tracking device corresponding to a delivery route of a package comprising the tracking device and the method steps of determining one or more location-based restrictions associated with the selected delivery route, as suggested by Forster, which the movements of the tracking device corresponding to a delivery route of a package comprising the tracking device rule (Forster: [0008], [0055], [0088], and [0128] and the location-based restrictions as proximity of a transportation vessel: Abstract, [0008]-[0009], [0051]-[0053], and FIG. 3) and the method steps of determining one or more location-based restrictions associated with the selected delivery route (Forster: [0008], [0055], [0088], and [0128] and the location-based restrictions as proximity of a transportation vessel: Abstract, [0008]-[0009], [0051]-[0053], and FIG. 3).
Therefore, in view of teachings by Jung and Forster, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the tracking device of Jung to include the movements of the tracking device corresponding to a delivery route of a package comprising the tracking device and the method steps of determining one or more location-based restrictions associated with the selected delivery route, as suggested by Forster. The motivation for this is to implement a plurality of rules for controlling the operations of the tracking device based on location of the tracking device/package. 

As to claim 2, Jung and Forster disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, wherein the routing rule reflects maximizing an amount of sensor-collectable data collected along the possible routes for delivery of the package.
However, Jung discloses a method for collecting sensor data based on a location of a tracking device (Jung: [0015], [0044]-[0048], and FIG. 1), wherein when the tracking device is located at location-based restrictions, there is a certain set of location-based restrictions for collecting the sensor data (Jung: Abstract, [0013], [0029]-[0031] rules for logging information based on location of the tracking device, and Table 1 : surveillance methods), and when the tracking device is delivery to a different location, there is another set of location-based restrictions associated with the different location, and wherein the location-based restrictions are priority based on an authorization level (Jung: [0029]-[0031], [0039]: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered. For example, the device 41 by default may have been providing IP address information, and there may be no further authorization to utilize other tools, so the rule is left unaltered, [0044]-[0048], Table 1 and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly).
Thus, as in Jung teachings, e.g. the table of data (Jung: [0044]-[0048], Table 1, and FIG. 1-2), when the tracking device’s moved from one location/country to another location/country as one of the possible routes, based on the sensor(s) disposed within the tracking device, the amount of data collected by the sensor(s) reciting the maximum amount of collectable data that the tracking device is allowed to collect according to the requirement(s) for transporting the tracking device on said possible route, and therefore, Jung’s teachings read on the limitations of “the routing rule reflects maximizing an amount of sensor-collectable data collected along the possible routes for delivery of the package (see Jung: [0044]-[0048], Table 1, and FIG. 1-2 of Jung for details: the table of data shows that in country "E" it is permissible for an owner of a device to authorize IP address logging and GPS location, but a court order is needed to be able to monitor keystrokes, screenshots and camera images. In country "F" the data shows that no surveillance should be undertaken following three years after the theft, because after that time it is not possible for an original owner to claim stolen goods from a bona fide purchaser).
Therefore, in view of teachings by Jung and Forster, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the tracking device of Jung and Forster to include the routing rule reflects maximizing an amount of sensor-collectable data collected along the possible routes for delivery of the package, as suggested by Jung, as desired. The motivation for this is to implement a plurality of rules for controlling the operations of the tracking device based on location of the tracking device/package. 

As to claim 3, Jung and Forster discloses the limitations of claim 1 further comprising the method of claim 1, further comprising identifying a set of conflicting collection rules among a first set of location-based restrictions on collecting data (Jung: [0044]-[0048] and Table 1), and wherein determining the one or more location-based restrictions comprises giving precedence to a jurisdictional restriction over an institutional restriction within set of conflicting collection rules (Jung: [0039]: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered, [0044]-[0048] and Table 1: In Jung which teaches use of rules/restrictions of different levels of required authorization, when a tracking device is at a location implemented with at least two sets of rules as 1). and 2). above, the set of rule that takes precedence will be applied--When the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images even if the owner authorizes it, whereby keystrokes, screen shots and camera images surveillance tools require a different/higher level of permission to invoke ([0044]-[0048] and Table 1). Thus, in such a case, it would have been reasonable to interpret that the collection of sensor-collectable data in Jung would be subject to the set of location-based restrictions that takes precedence—namely the one requiring court order authorization, which is the collection of keystrokes, screenshots and camera images as being restricted, since it requires a higher level of permission).

As to claim 4, Jung and Forster discloses the limitations of claim 1 further comprising the method of claim 1, wherein restricting access to the sensor data associated with the sensor further comprises providing, over a network (Jung: FIG. 1 the Internet 50), an instruction to the sensor preventing collection of the sensor data (Jung: [0029]-[0031], [0039], and FIG. 1-2: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly).

As to claim 6, Jung and Forster discloses the limitations of claim 3 further comprising the method of claim 3, further comprising identifying a second set of location-based restrictions on collecting data associated with the delivery route (Jung: [0039], [0044]-[0048], Table 1, and FIG. 1-2), and wherein identifying the set of conflicting collection rules comprises identifying conflicts among the first set of location-based restrictions and the second set of location-based restrictions (Jung: [0039], [0044]-[0048], and FIG. 1-2: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered, [0044]-[0048] and Table 1: In Jung which teaches use of rules/restrictions of different levels of required authorization, when a tracking device is at a location implemented with at least two sets of rules as 1). and 2). above, the set of rule that takes precedence will be applied--When the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images even if the owner authorizes it, whereby keystrokes, screen shots and camera images surveillance tools require a different/higher level of permission to invoke ([0044]-[0048] and Table 1). Thus, in such a case, it would have been reasonable to interpret that the collection of sensor-collectable data in Jung would be subject to the set of location-based restrictions that takes precedence—namely the one requiring court order authorization, which is the collection of keystrokes, screenshots and camera images as being restricted, since it requires a higher level of permission).

As to claim 7, Jung and Forster discloses the limitations of claim 1 further comprising the method of claim 1, wherein the sensor data includes environmental data associated with the package (Forster: [0051], [0054], [0130], and FIG. 1 the environmental sensor 118).

As to claim 8, Jung and Forster discloses all the information gathering system at an information distributor limitations as claimed that mirrors the information gathering method comprising the following operations performed by one or more processors at an information distributor in claim 1; thus, claim 8 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
an information gathering system at an information distributor, the system comprising: a memory storing instructions; and one or more processors configured to execute the instructions such that, when executed, cause the processors to perform the following operations: 
identifying a routing rule associated with a package (Jung: Abstract, [0015], [0029]-[0031] rules for logging information based on location of the tracking device, Table 1: surveillance methods, and FIG. 1: A system and method for controlling the surveillance conducted by lost or stolen electronic devices dependent upon the location of such electronic devices is provided. A data repository contains data that specifies, for each of a plurality of geographic regions (e.g. legal jurisdictions), a set of surveillance methods that are permissible in the respective region; thus, it is reasonable to interpret that there are a possible routes for a package based on the current location provided of the electronic device and a plurality of geographic regions) for delivery from a specific source to a specific destination (Jung: [0007]-[0008], [0013], [0028]-[0029], [0039]-[0044], and FIG. 1-2: the period of limitations for claiming back stolen goods may start running from the moment of the theft in one country, from the moment the owner became aware of the theft in another country, or from the moment the location of the goods becomes known. Moving the goods from one country to another to clear the title, and then back to the original country may cause further complications), the routing rule reflecting at least one of a data collection or transportation requirement associated with the package (Jung: Abstract, [0013], [0015], [0029]-[0031]: and FIG. 1 the current location of the tracking device: At least some of the geographic regions have different respective sets of permissible surveillance methods than others); 
determining a plurality of possible delivery routes for the package (Jung: [0029]-[0031], [0039], [0044]-[0048], Table 1 and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly)), wherein each possible delivery route is from the specific source to the specific destination (Jung: [0007]-[0008], [0013], [0029]-[0033], [0038]-[0044], and FIG. 1-2: The system determines the country in which the laptop is currently located and accesses stored data that includes an identification of permissible surveillance tools for each country. For example, the surveillance tools might perform the following tasks (or a subset thereof), which may be selected based on the identified location: [0030] IP address logging; GPS location logging; Keystroke logging; Image recording; Video recording; Screen capture; Message display); 
selecting a preferred delivery route from the plurality of possible delivery routes (Forster: [0008], [0055], [0088], and [0128] and the location-based restrictions as proximity of a transportation vessel: Abstract, [0008]-[0009], [0051]-[0053], and FIG. 3) based on the routing rule (Jung: [0029]-[0033], [0038]-[0041], and FIG. 2: The system determines the country in which the laptop is currently located and accesses stored data that includes an identification of permissible surveillance tools for each country. For example, the surveillance tools might perform the following tasks (or a subset thereof), which may be selected based on the identified location: [0030] IP address logging; GPS location logging; Keystroke logging; Image recording; Video recording; Screen capture; Message display) and an amount of sensor-collectable data expected to be collected along each of the plurality of possible delivery routes (Jung: [0029]-[0033], [0038]-[0041], and FIG. 2: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered. For example, the device 41 by default may have been providing IP address information, and there may be no further authorization to utilize other tools, so the rule is left unaltered…Once authorization has been obtained, the coordinator sets it 54 in the database 65 of the monitoring centre 70 so that on the next call 45 by device 41 the instruction can be given 46 to the device 41 to invoke a more sophisticated recovery tool. If 77 the required authorization level has already been obtained, steps 78, 53 and 54 are not needed. Note, however, that these steps may later be needed if the device is moved to another jurisdiction); 
determining one or more location-based restrictions associated with the selected delivery route (Jung: [0029]-[0031], [0039], [0044]-[0048], Table 1 and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly)); 
providing the one or more location-based restrictions (Jung: [0029]-[0031], [0039], and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly) to a sensor ([0030]: IP address logging; GPS location logging; Keystroke logging; Image recording; Video recording; Screen capture; Message display) to a sensor located within or in proximity to the package (Jung: [0029]-[0031]: Each surveillance tool or group of surveillance tools may require a different level of permission to invoke, so the database includes this information, and it also includes information as to the authorization level actually obtained. For example, an owner may give authorization for the IP address of his computer to be logged, but a warrant may need to be obtained for camera images to be logged); 
receiving sensor data from the sensor (Jung: [0013], [0044]-[0048], and FIG. 1-2); and
restricting access (Jung: [0030]) to the sensor data associated with the sensor violating the one or more location-based restrictions (Jung: [0013], [0044]-[0048], and FIG. 1-2: when the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images; thus, it is reasonable to interpret without the court order the rule of collecting sensing information of keystrokes, screenshots, and camera images takes precedence compared to the rule of collecting sensing information of IP address and GPS).

As to claim 9, Jung and Forster met all the claimed subject matter as in claim 8, including the claimed limitations considered in the above rejection of claim 2 and the details are as followings the system of claim 8, wherein the routing rule reflects collecting a type of the sensor-collectable data along the possible routes (Jung: [0029]-[0033], [0038]-[0041], [0044]-[0048], Table 1, and FIG. 1-2: the table of data shows that in country "E" it is permissible for an owner of a device to authorize IP address logging and GPS location, but a court order is needed to be able to monitor keystrokes, screenshots and camera images. In country "F" the data shows that no surveillance should be undertaken following three years after the theft, because after that time it is not possible for an original owner to claim stolen goods from a bona fide purchaser).

As to claim 10, Jung and Forster discloses the limitations of claim 8 further comprising the system of claim 8, wherein the method further comprises identifying a set of conflicting collection rules among a first set of location- based restrictions on collecting data (Jung: [0044]-[0048] and Table 1), and wherein determining the one or more location- based restrictions comprises giving precedence to a restriction with a stricter requirement within the set of conflicting collection rules (Jung: [0029]-[0033], [0038]-[0041], Table 1 and FIG. 2: If 77 no authorization or insufficient authorization has been obtained, or it has not been entered into the database 65, then the system sends 78 an alert to the coordinator 51, which alert could be an automatically generated email. The coordinator 51 then attempts to obtain the required authorization 53, either from the owner or administrator of the device 41, or in cooperation with the investigating police force or forces. Once authorization has been obtained, the coordinator sets it 54 in the database 65 of the monitoring centre 70 so that on the next call 45 by device 41 the instruction can be given 46 to the device 41 to invoke a more sophisticated recovery tool).

As to claim 11, Jung and Forster discloses the limitations of claim 8 further comprising the system of claim 8, wherein restricting access to the sensor data associated with the sensor further comprises restricting an encryption of sensor-collectable data based on location information (Jung: [0049]-[0050] and FIG. 2: The surveillance data may be encrypted by the laptop before sending to the monitoring centre. The encryption key may be set by a police officer and transmitted to the laptop, so that only the police officer can have access to the data. The officer may enter a password via an internet connection to the monitoring centre, or it may be via the entry of a numeric code entered via a telephone).

As to claim 13, Jung and Forster discloses the limitations of claim 10 further comprising  the system of claim 10, wherein the method further comprises identifying a second set of location-based restrictions on collecting data associated with the delivery route (Jung: [0039], [0044]-[0048], Table 1, and FIG. 1-2), and wherein identifying the set of conflicting collection rules comprises identifying conflicts among the first set of location-based restrictions and the second set of location-based restrictions (Jung: [0039], [0044]-[0048], and FIG. 1-2: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered, [0044]-[0048] and Table 1: In Jung which teaches use of rules/restrictions of different levels of required authorization, when a tracking device is at a location implemented with at least two sets of rules as 1). and 2). above, the set of rule that takes precedence will be applied--When the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images even if the owner authorizes it, whereby keystrokes, screen shots and camera images surveillance tools require a different/higher level of permission to invoke ([0044]-[0048] and Table 1). Thus, in such a case, it would have been reasonable to interpret that the collection of sensor-collectable data in Jung would be subject to the set of location-based restrictions that takes precedence—namely the one requiring court order authorization, which is the collection of keystrokes, screenshots and camera images as being restricted, since it requires a higher level of permission).

As to claim 14, Jung and Forster discloses the limitations of claim 8 further comprising  the system of claim 8, wherein the sensor data includes environmental data within the package (Forster: [0051], [0054], [0130], and FIG. 1 the environmental sensor 118).

As to claim 15, Jung and Forster discloses all the sensor located inside or in proximity to a package limitations as claimed that mirrors the information gathering method comprising the following operations performed by one or more processors at an information distributor in claim 1; thus, claim 15 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings: a sensor located inside or in proximity to a package (Jung: [0013], [0044]-[0048], and FIG. 1-2), the sensor comprising:
a detecting portion for collecting data associated with a package (Jung: [0013], [0044]-[0048], and FIG. 1-2);
a memory storing instructions; and
at least one processor configured to execute the instructions such that, when executed, cause the processor to perform the following operations (Jung: FIG. 1):
identifying a routing rule associated with a package (Jung: Abstract, [0015], [0029]-[0031] rules for logging information based on location of the tracking device, Table 1: surveillance methods, and FIG. 1: A system and method for controlling the surveillance conducted by lost or stolen electronic devices dependent upon the location of such electronic devices is provided. A data repository contains data that specifies, for each of a plurality of geographic regions (e.g. legal jurisdictions), a set of surveillance methods that are permissible in the respective region; thus, it is reasonable to interpret that there are a possible routes for a package based on the current location provided of the electronic device and a plurality of geographic regions) for delivery from a specific source to a specific destination (Jung: [0007]-[0008], [0013], [0028]-[0029], [0039]-[0044], and FIG. 1-2: the period of limitations for claiming back stolen goods may start running from the moment of the theft in one country, from the moment the owner became aware of the theft in another country, or from the moment the location of the goods becomes known. Moving the goods from one country to another to clear the title, and then back to the original country may cause further complications), the routing rule reflecting at least one of a data collection or transportation requirement associated with the package (Jung: Abstract, [0013], [0015], [0029]-[0031]: and FIG. 1 the current location of the tracking device: At least some of the geographic regions have different respective sets of permissible surveillance methods than others); 
determining a plurality of possible delivery routes (Forster: [0008], [0055], [0088], and [0128] and the location-based restrictions as proximity of a transportation vessel: Abstract, [0008]-[0009], [0051]-[0053], and FIG. 3) for the package (Jung: [0029]-[0031], [0039], [0044]-[0048], Table 1 and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly)), wherein each possible delivery route is from the specific source to the specific destination (Jung: [0007]-[0008], [0013], [0029]-[0033], [0038]-[0044], and FIG. 1-2: The system determines the country in which the laptop is currently located and accesses stored data that includes an identification of permissible surveillance tools for each country. For example, the surveillance tools might perform the following tasks (or a subset thereof), which may be selected based on the identified location: [0030] IP address logging; GPS location logging; Keystroke logging; Image recording; Video recording; Screen capture; Message display); 
selecting a preferred delivery route from the plurality of possible delivery routes (Forster: [0008], [0055], [0088], and [0128] and the location-based restrictions as proximity of a transportation vessel: Abstract, [0008]-[0009], [0051]-[0053], and FIG. 3) based on the routing rule (Jung: [0029]-[0033], [0038]-[0041], and FIG. 2: The system determines the country in which the laptop is currently located and accesses stored data that includes an identification of permissible surveillance tools for each country. For example, the surveillance tools might perform the following tasks (or a subset thereof), which may be selected based on the identified location: [0030] IP address logging; GPS location logging; Keystroke logging; Image recording; Video recording; Screen capture; Message display) and an amount of sensor-collectable data expected to be collected along each of the plurality of possible delivery routes (Jung: [0029]-[0033], [0038]-[0041], and FIG. 2: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered. For example, the device 41 by default may have been providing IP address information, and there may be no further authorization to utilize other tools, so the rule is left unaltered…Once authorization has been obtained, the coordinator sets it 54 in the database 65 of the monitoring centre 70 so that on the next call 45 by device 41 the instruction can be given 46 to the device 41 to invoke a more sophisticated recovery tool. If 77 the required authorization level has already been obtained, steps 78, 53 and 54 are not needed. Note, however, that these steps may later be needed if the device is moved to another jurisdiction); 
determining one or more location-based restrictions associated with the selected delivery route (Jung: [0029]-[0031], [0039], [0044]-[0048], Table 1 and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly)); 
storing (Jung: [0029]-[0031]: Each surveillance tool or group of surveillance tools may require a different level of permission to invoke, so the database includes this information, and it also includes information as to the authorization level actually obtained. For example, an owner may give authorization for the IP address of his computer to be logged, but a warrant may need to be obtained for camera images to be logged) the one or more location-based restrictions (Jung: [0029]-[0031], [0039], and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly); and 
restricting access (Jung: [0030])  to sensor data collected via the detecting portion violating the one or more location-based restrictions (Jung: [0013], [0044]-[0048], and FIG. 1-2: when the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images; thus, it is reasonable to interpret without the court order the rule of collecting sensing information of keystrokes, screenshots, and camera images takes precedence compared to the rule of collecting sensing information of IP address and GPS).

As to claim 16, Jung and Forster met all the claimed subject matter as in claim 15, including the claimed limitations considered in the above rejection of claim 2 and the details are as followings the sensor of claim 15, wherein the routing rule reflects requiring the possible routes to comply with a transportation of goods rule based on contents of the package (Jung: [0029]-[0031], [0039]: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered. For example, the device 41 by default may have been providing IP address information, and there may be no further authorization to utilize other tools, so the rule is left unaltered, [0044]-[0048], Table 1, and FIG. 1-2: the table of data shows that in country "E" it is permissible for an owner of a device to authorize IP address logging and GPS location, but a court order is needed to be able to monitor keystrokes, screenshots and camera images. In country "F" the data shows that no surveillance should be undertaken following three years after the theft, because after that time it is not possible for an original owner to claim stolen goods from a bona fide purchaser).

As to claim 17, Jung and Forster discloses the limitations of claim 15 further comprising the sensor of claim 15, wherein the method further comprises identifying a set of conflicting collection rules among a first set of location-based restrictions on collecting data, and wherein determining the one or more location-based restrictions comprises at least one of:
giving precedence to a jurisdictional restriction over an institutional restriction within set of conflicting collection rules (Jung: [0039]: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered, [0044]-[0048] and Table 1: In Jung which teaches use of rules/restrictions of different levels of required authorization, when a tracking device is at a location implemented with at least two sets of rules as 1). and 2). above, the set of rule that takes precedence will be applied--When the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images even if the owner authorizes it, whereby keystrokes, screen shots and camera images surveillance tools require a different/higher level of permission to invoke ([0044]-[0048] and Table 1). Thus, in such a case, it would have been reasonable to interpret that the collection of sensor-collectable data in Jung would be subject to the set of location-based restrictions that takes precedence—namely the one requiring court order authorization, which is the collection of keystrokes, screenshots and camera images as being restricted, since it requires a higher level of permission); or
giving precedence to a restriction with a stricter requirement within the set of conflicting collection rules (Jung: [0029]-[0033], [0038]-[0041], Table 1 and FIG. 2: If 77 no authorization or insufficient authorization has been obtained, or it has not been entered into the database 65, then the system sends 78 an alert to the coordinator 51, which alert could be an automatically generated email. The coordinator 51 then attempts to obtain the required authorization 53, either from the owner or administrator of the device 41, or in cooperation with the investigating police force or forces. Once authorization has been obtained, the coordinator sets it 54 in the database 65 of the monitoring centre 70 so that on the next call 45 by device 41 the instruction can be given 46 to the device 41 to invoke a more sophisticated recovery tool).

As to claim 18, Jung and Forster discloses the limitations of claim 15 further comprising the sensor of claim 15, wherein restricting access to the sensor data associated with the sensor further comprises preventing collection of the sensor data by the detecting portion (Jung: [0029]-[0031], [0039], and FIG. 1-2: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly and Forster: [0052], [0057], [0062], and FIG. 1: Deactivation may include disabling, shutting down, and/or decoupling power from one or all of the components of the electronic device 100 depending upon the specifics of each embodiment, as described below. The control system 102 may also generate an alarm, which may be audio or visual, indicating the proximity of a transportation vessel 50).

As to claim 20, Jung and Forster discloses the limitations of claim 17 further comprising the sensor of claim 17, wherein the method further comprises identifying a second set of location-based restrictions on collecting data associated with the delivery route (Jung: [0039], [0044]-[0048], Table 1, and FIG. 1-2), and wherein identifying the set of conflicting collection rules comprises identifying conflicts among the first set of location-based restrictions and the second set of location-based restrictions (Jung: [0039], [0044]-[0048], and FIG. 1-2: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered, [0044]-[0048] and Table 1: In Jung which teaches use of rules/restrictions of different levels of required authorization, when a tracking device is at a location implemented with at least two sets of rules as 1). and 2). above, the set of rule that takes precedence will be applied--When the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images even if the owner authorizes it, whereby keystrokes, screen shots and camera images surveillance tools require a different/higher level of permission to invoke ([0044]-[0048] and Table 1). Thus, in such a case, it would have been reasonable to interpret that the collection of sensor-collectable data in Jung would be subject to the set of location-based restrictions that takes precedence—namely the one requiring court order authorization, which is the collection of keystrokes, screenshots and camera images as being restricted, since it requires a higher level of permission).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung et al. (Jung – US 2010/0194567 A1) in view of Forster et al. (Forster – US 2002/0017989 A1) and further in view of Mohler et al. (Mohler – US 2009/0158441 A1) and Knepper et al. (Knepper – US 2010/0199102 A1).

As to claim 5, Jung and Forster discloses the limitations of claim 1 further comprising the method of claim 1, further comprising receiving the sensor data from the sensor (Jung: [0013], [0044]-[0048], and FIG. 1-2) over the network (Jung: [0013], [0044]-[0048], and FIG. 1-2: the recorded data is sent in part or in whole to the monitoring centre 70 where it is stored 79 for later investigation 82 by an investigator 7 or police officer), except for the claimed limitations wherein restricting access to the sensor data associated with the sensor further comprises deleting or obfuscating the sensor data at the information distributor, and wherein obfuscating the sensor data comprises storing the sensor data in a format rendering the sensor data unreadable.
However, it has been known in the art of privacy and security of information to implement wherein restricting access to the sensor data associated with the sensor further comprises deleting or obfuscating the sensor data at the information distributor, as suggested by Mohler, which discloses the method steps of wherein restricting access to the sensor data associated with the sensor further comprises deleting or obfuscating the sensor data at the information distributor (Mohler: Abstract, [0038]-[0039], [0049]-[0051], [0058]-[0060], FIG. 2 and FIG. 4: The signature module 110 and tamper module 120 further allow for the management of sensitive information by one or more of restricting access to the sensitive information or deleting the sensitive information upon, for example, detection of a certain activity).
Therefore, in view of teachings by Jung, Forster, and Mohler it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the tracking system of Jung and Forster to include wherein restricting access to the sensor data associated with the sensor further comprises deleting or obfuscating the sensor data at the information distributor, as suggested by Mohler. The motivation for this is to prevent access to sensitive/violated information.

However, it has been known in the art of restricting access data to implement wherein obfuscating the sensor data comprises storing the sensor data in a format rendering the sensor data unreadable, as suggested by Knepper, which discloses wherein obfuscating the sensor data comprises storing the sensor data in a format rendering the sensor data unreadable (Knepper: [0040]: Encoding /Obfuscation--The operating parameters and data are obfuscated in the encoded data string by encoding it in a format which is difficult to interpret by the typical patient. This allows the patient to report information from the device by reading the codes without knowing the interpretation of information contained in the code).
Therefore, in view of teachings by Jung, Forster, Mohler, and Knepper, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the tracking device of Jung, Forster, and Mohler to include wherein obfuscating the sensor data comprises storing the sensor data in a format rendering the sensor data unreadable, as suggested by Knepper. The motivation for this is to implement a known alternative method of obfuscating information to prevent access to sensitive/violated information.

As to claim 12, Jung, Forster, Mohler, and Knepper discloses the limitations of claim 8 further comprising the system of claim 8, wherein the method further comprises receiving the sensor data from the sensor (Jung: [0013], [0044]-[0048], and FIG. 1-2) over the network (Jung: [0013], [0044]-[0048], and FIG. 1-2: the recorded data is sent in part or in whole to the monitoring centre 70 where it is stored 79 for later investigation 82 by an investigator 7 or police officer), and wherein restricting access to the sensor data associated with the sensor further comprises deleting or obfuscating the sensor data at the information distributor (Mohler: Abstract, [0038]-[0039], [0049]-[0051], [0058]-[0060], FIG. 2 and FIG. 4: The signature module 110 and tamper module 120 further allow for the management of sensitive information by one or more of restricting access to the sensitive information or deleting the sensitive information upon, for example, detection of a certain activity), and wherein obfuscating the sensor data comprises storing the sensor data in a format rendering the sensor data unreadable (Knepper: [0040]: Encoding /Obfuscation--The operating parameters and data are obfuscated in the encoded data string by encoding it in a format which is difficult to interpret by the typical patient. This allows the patient to report information from the device by reading the codes without knowing the interpretation of information contained in the code).

As to claim 19, Jung, Forster, Mohler, and Knepper discloses the limitations of claim 15 further comprising the sensor of claim 15, wherein the method further comprises deleting or obfuscating the sensor data at the sensor (Mohler: Abstract, [0038]-[0039], [0049]-[0051], [0058]-[0060], FIG. 2 and FIG. 4: The signature module 110 and tamper module 120 further allow for the management of sensitive information by one or more of restricting access to the sensitive information or deleting the sensitive information upon, for example, detection of a certain activity), and wherein obfuscating the sensor data comprises storing the sensor data in a format rendering the sensor data unreadable (Knepper: [0040]: Encoding /Obfuscation--The operating parameters and data are obfuscated in the encoded data string by encoding it in a format which is difficult to interpret by the typical patient. This allows the patient to report information from the device by reading the codes without knowing the interpretation of information contained in the code).

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
McQuade et al., US 2011/0068954 A1, discloses method and apparatus to collect object identification data during operation of a vehicle and analysis of such data.
Carpenter, US 2011/0029233 A1, discloses system and method for delivery route assistance.
Paretti et al., US 2010/0077484 A1, discloses location tracking permissions and privacy.
Shaw et al., US 8,195,198 B1, discloses system, method, and apparatus for protecting privacy when a mobile device is located in a defined privacy zone.
Shaw, US 2011/0143716 A1, discloses visual voicemail privacy protection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG PHAM/Primary Examiner, Art Unit 2684